DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on June 14, 2021. Claims 1, 3-5, 8, 11-12 and 15 are pending.

Response to Arguments
Applicant's arguments filed June 14, 2021 have been fully considered but they are not persuasive. Applicant argues that the combination of Bluestone (US Patent 3,920,271) and AAPA fails to disclose or suggest limitation i (see pages 6-8). As set forth in the Non-final rejection (see pages 3-4), Bluestone discloses the bend is shaped such that a pipe width (II) in a plane including a pipe axis of the inlet pipe and a pipe axis of the circular supply pipe gradually decreases from the upstream portion to the bent portion and a pipe width (I) in a plane being perpendicular to the plane including the pipe axis of the inlet pipe and the pipe axis of the circular supply pipe and including the pipe axis of the inlet pipe gradually increases from the upstream portion to the bent portion (10b”, Fig. 10, Col. 5, lines 41-52).

    PNG
    media_image1.png
    260
    208
    media_image1.png
    Greyscale

Annotated Figure 10 with pipe widths being defined at the supply pipe connection

Applicant’s arguments, see pages 6-8, filed June 14, 2021, with respect to the rejection(s) of claim(s) 1 and 5 under 35 U.S.C. 103 over Bluestone and the newly recited limitation ii directed to “the cross-sectional shapes of the inlet pipe, the downstream portion, and the bent portion being curved over the entire circumference thereof” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Dudziak (US 2006/0230801). Dudziak discloses a pipe with a bend shape having an oval shape with curvature over the entire circumference thereof (see Fig. 2b). Furthermore, this also does not appear patentable in view of McMillan (US 2009/0026761) and JP 51-61019 (see IDS filed on 10/16/2018).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluestone (US Patent 3,920,271) in view of Dudziak (US 2006/0230801), and in further view of Applicant Admitted Prior Art (AAPA).
In regards to claim 1, Bluestone discloses a pipe (Fig. 10) capable of being used in a driven-type fluid machine, the pipe including an inlet pipe (not shown attached at 17, “oval pipe”, Col. 5, line 42) that 
the bend has an upstream portion (10b”) connected to the circular supply pipe, a bent portion (10c”), and a downstream portion (10a”) connected to the inlet pipe, 
the bend is shaped such that a pipe width (II) in a plane including a pipe axis of the inlet pipe and a pipe axis of the circular supply pipe gradually decreases from the upstream portion to the bent portion and a pipe width (I) in a plane being perpendicular to the plane including the pipe axis of the inlet pipe and the pipe axis of the circular supply pipe and including the pipe axis of the inlet pipe gradually increases from the upstream portion to the bent portion (10b”, Fig. 10, Col. 5, lines 41-52), 
a cross-sectional shape (oval) of a cross section perpendicular to the pipe axis of the inlet pipe (see “oval pipe”, at collar 17), a cross sectional shape (oval) of a cross section perpendicular to a pipe axis of the downstream portion (10a”, Col. 5, line 55), and a cross-sectional shape (oval) of a cross section perpendicular to a pipe axis of the bent portion are the same (Fig. 10, with the bent portion transition 10c” also oval shape to decrease the radius of curvature in the turn), and
a cross-sectional shape of a cross section perpendicular to the pipe axis of the circular supply pipe is different from the cross-sectional shapes of the inlet pipe, the downstream portion, and the bent portion (Fig. 10).

    PNG
    media_image1.png
    260
    208
    media_image1.png
    Greyscale

Annotated Figure 20 with pipe widths being defined at the supply pipe connection
Bluestone does not disclose:
the cross-sectional shapes of the inlet pipe, the downstream portion and the bent portion are curved over the entire circumference thereof, and
L1≥ 3 x d is satisfied, where d is the pipe width at the bent portion in the plane including the pipe axis of the inlet pipe and the pipe axis of the circular supply pipe and L1 is an axial length of the inlet pipe.
Dudziak discloses the cross-sectional shapes of the oval shaped pipe are curved over the entire circumference thereof (Fig. 2b).
Bluestone discloses an inlet pipe with the inlet pipe, the downstream portion and bent portion having an oval shape, however differs from the claimed device by not having an oval shape that is curved over the entire circumference. Dudziak, which is analogous art to the claimed invention, discloses an oval shape pipe curved over the entire circumference, and that this oval shape is a known cross section that can be formed in pipe bend (Dudziak pars. 10-11). One of ordinary skill in the art could have substituted an oval shape with substantially flat edges for another oval shape with curvature about the entire circumference and the results of the substitution would have been predictable since both types of oval shapes are utilized in pipe bends. Accordingly, the claim would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention since the substitution of one 
Furthermore, AAPA (par. 5) discloses the inlet pipe is usually set to satisfy L1≥ 3 x d, where d is the pipe width at the bent portion and L1 is an axial length of the inlet pipe (par. 5).
	Bluestone discloses an inlet pipe, however is silent about the ratio of the length of the inlet pipe to the diameter of the pipe width. AAPA (par. 5), which is also describes an inlet pipe for after a bend, discloses that it is conventional to satisfy L>3D to weaken the swirling and the like caused by flows through the bend (par. 5). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the pipe of Bluestone by constructing the pipe such that L1 > 3 x d is satisfied, where d is the pipe width at the bent portion and L1 is an axial length of the inlet pipe, as taught by AAPA, to weaken the swirling and the like caused by flows through the bend (AAPA par. 5).
	In regards to claim 5, the modified pipe of Bluestone comprises the inlet pipe is disposed vertically, and the circular supply is disposed horizontally (Fig. 10).
	Note that claims 1 and 5 recites the intended use that the inlet pipe is to be connected to a suction port provided in a casing of the driven-type fluid machine or a single-shaft multi-stage centrifugal compressor. The inlet pipe merely needs to be a structure that can be connected to a suction port provided in a casing of the driven-type fluid machine and a single-shaft multi-stage centrifugal compressor. Although, Bluestone is silent about the application of the pipe, the inlet pipe which is an oval shape made of sheet metal can be connected to a suction port in a casing of the driven-type fluid machine and a single-shaft multi-stage centrifugal compressor.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluestone (US Patent 3,920,271) in view of Dudziak (US 2006/0230801) in view of AAPA, and in further view of Levin (US Patent 3,623,511).
In regards to claim 3, the modified pipe of Bluestone lacks a pipe cross-sectional area of the bend remains constant from the upstream portion to the bent portion.
	Levin discloses a pipe cross-sectional area of the bend remains constant from the upstream portion to the bent portion (see transition with changing shapes at upstream of bends 9, 15 in Figs. 1-10, abstract).
	Bluestone discloses a transition for a pipe, however does not disclose that the pipe cross-sectional area remains constant. Levin, which is also directed to a pipe with a bend, discloses the pipe with a constant cross-sectional area which reduces pressure drop across the bend (Abstract, Col. 1, lines 10-12). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the pipe of Bluestone by providing a pipe cross-sectional area of the bend remains constant from the upstream portion to the bent portion, as taught by Levin, to reduce pressure drop across the bend (Abstract, Col. 1, lines 10-12).
	In regards to claim 11, the modified pipe of Bluestone comprises the inlet pipe is disposed vertically, and the circular supply is disposed horizontally (Fig. 10).
	Note that claim 11 recites the intended use that the inlet pipe is to be connected to a suction port provided in a casing of a single-shaft multi-stage centrifugal compressor. The inlet pipe merely needs to be a structure that can be connected to a suction port provided in a casing of a single-shaft multi-stage centrifugal compressor. Although, Bluestone is silent about the application of the pipe, the inlet pipe which is an oval shape made of sheet metal can be connected to a suction port in a casing of a single-shaft multi-stage centrifugal compressor.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluestone (US Patent 3,920,271) in view of Dudziak (US 2006/0230801) and in view of AAPA, and in further view of Japaud (FR 2,867,239 A1).

Japaud discloses inside a bend (2), a plate-shaped flow straightening member (6, 7) is disposed which is disposed along a direction of flow of the fluid to guide the fluid (Figs. 1-6).
Bluestone discloses a bend, however does not disclose a plate-shaped flow straightening member on an inside a bend. Japaud, which is also directed to a pipe with a bend for gas flow, discloses inside a bend, a plate-shaped flow straightening member for assuring guiding of gas flow across the conduit (Japaud abstract). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the pipe of Bluestone by providing inside the bend, a plate-shaped flow straightening member is disposed which is disposed along a direction of flow of the fluid to guide the fluid, as taught by Japaud, for assuring guiding of gas flow across the conduit (Japaud abstract).
In regards to claim 12, the modified pipe of Bluestone comprises the inlet pipe is disposed vertically, and the circular supply is disposed horizontally (Fig. 10).
	Note that claim 12 recites the intended use that the inlet pipe is to be connected to a suction port provided in a casing of a single-shaft multi-stage centrifugal compressor. The inlet pipe merely needs to be a structure that can be connected to a suction port provided in a casing of a single-shaft multi-stage centrifugal compressor. Although, Bluestone is silent about the application of the pipe, the inlet pipe which is an oval shape made of sheet metal can be connected to a suction port in a casing of a single-shaft multi-stage centrifugal compressor.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluestone (US Patent 3,920,271) in view of Dudziak (US 2006/0230801) in view of AAPA and in view of Levin (US Patent 3,623,511), and in further view of Japaud (FR 2,867,239 A1).

Japaud discloses inside a bend (2), a plate-shaped flow straightening member (6, 7) is disposed which is disposed along a direction of flow of the fluid to guide the fluid (Figs. 1-6).
Bluestone discloses a bend, however does not disclose a plate-shaped flow straightening member on an inside a bend. Japaud, which is also directed to a pipe with a bend for gas flow, discloses inside a bend, a plate-shaped flow straightening member for assuring guiding of gas flow across the conduit (Japaud abstract). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the pipe of Bluestone by providing inside the bend, a plate-shaped flow straightening member is disposed which is disposed along a direction of flow of the fluid to guide the fluid, as taught by Japaud, for assuring guiding of gas flow across the conduit (Japaud abstract).
In regards to claim 15, the modified pipe of Bluestone comprises the inlet pipe is disposed vertically, and the circular supply is disposed horizontally (Fig. 10).
	Note that claim 15 recites the intended use that the inlet pipe is to be connected to a suction port provided in a casing of a single-shaft multi-stage centrifugal compressor. The inlet pipe merely needs to be a structure that can be connected to a suction port provided in a casing of a single-shaft multi-stage centrifugal compressor. Although, Bluestone is silent about the application of the pipe, the inlet pipe which is an oval shape made of sheet metal can be connected to a suction port in a casing of a single-shaft multi-stage centrifugal compressor.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JESSE M PRAGER/Examiner, Art Unit 3745         

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                       
7/7/2021